DETAILED ACTION
1.	This notice of allowance is responsive to Applicant’s Amendment filed on 2/1/21 and the Supplemental Amendment filed on 2/9/21.  The amendment, remarks, pages 7-12 on 2/1/21 and pages 5-6 on 2/9/21 have overcome the rejection of independent claim 17 under 35 U.S.C 102 By Goldfarb’858 and by Goldfarb’317.  Therefore, the rejection of the claims and the previous Double patenting rejection now have been withdrawn.  Further, during the interview on 2/4/21, the examiner has suggested the applicant to file a terminal disclaimers for 3 co-pending U.S Application U.S 16/748450, 16/813,591, 16/813,532 and the terminal disclaimers have been filed and approved by the office on 2/9/21.
	Claims 2, 4-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771